 



Exhibit 10.1
AMENDED AND RESTATED VNUS SEVERANCE PLAN
FOR MANAGEMENT AND KEY EMPLOYEES
     The Board of Directors of VNUS Medical Technologies, Inc., a Delaware
corporation (the “Company”) has determined that it is in the best interests of
the Company and its stockholders to secure the continued services, dedication
and objectivity of certain officers and employees of the Company without concern
as to whether such officers or employees might be hindered or distracted by
personal uncertainties and risks in connection with a Change of Control. To
encourage the full attention and dedication to the Company by such officers and
employees, the Board of Directors of the Company has authorized the Company to
adopt this Amended and Restated VNUS Severance Plan (the “Plan”).

  1.   Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:     (a)   “Administrator” means the person
designated by the Board as the administrator of this Plan.     (b)   “Base
Salary” means the Participant’s annual rate of base salary in effect immediately
prior to the Effective Date.     (c)   “Board” means the Board of Directors of
the Company.     (d)   “Bonus” means the Participant’s target bonus opportunity
determined immediately prior to the Effective Date under the Company’s annual
bonus plan.     (e)   “Cause” means (1) the willful and deliberate failure by a
Participant to perform his or her duties and responsibilities (other than as a
result of incapacity due to physical or mental illness) which is not remedied in
a reasonable period of time after receipt of written notice from the Company
specifying such failure, (2) willful misconduct by a Participant which is
demonstrably injurious to the business or reputation of the Company, or (3) a
Participant’s conviction of, or plea of guilty or nolo contendere to, a felony
or other crime involving moral turpitude. The Company must notify such
Participant that it believes “Cause” has occurred within ninety (90) days of its
knowledge of the event or condition constituting Cause or such event or
condition shall not constitute Cause hereunder.     (f)   “Change of Control”
means the occurrence of any one of the following events:

  (i)   any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or    
(ii)   during any period of two consecutive years (not including any period
prior to the execution of this Agreement) individuals who at the beginning of
such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds (2/3) of the directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or     (iii)   the
consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not wholly owned by the Company (a
“Sale”), unless immediately following such Reorganization or Sale, more than 50%
of the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of either (x) the
surviving corporation or entity resulting from such Reorganization or the entity
which has acquired all or substantially all of the assets of the Company (in
either case, the “Surviving Entity”), or (y) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of 50% or more of
the total voting power (in respect of the election

 



--------------------------------------------------------------------------------



 



of directors, or similar officials in the case of an entity other than a
corporation) of the Surviving Entity (the “Parent Entity”), is represented by
Company voting securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company voting securities were converted pursuant to such Reorganization or
Sale), and such voting power among the holders thereof is in substantially the
same proportion as the voting power of such Company voting securities among the
holders thereof immediately prior to the Reorganization or Sale, or the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

  (g)   “Company” means VNUS Medical Technologies, Inc., a Delaware corporation
and any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by operation of law, or otherwise.     (h)   “Date of
Termination” means the date on which a Participant’s employment with the Company
terminates.     (i)   “Effective Date” means the date on which a Change in
Control occurs.     (j)   “Good Reason” means the occurrence of any of the
following without the Participant’s express written consent: (1) any reduction
in a Participant’s annual rate of base salary in effect immediately prior to the
Effective Date, as such may be increased thereafter, (2) the termination or
material reduction of the levels of pension and welfare benefits that were
provided to a Participant immediately prior to the Effective Date, as such may
be increased thereafter, (3) the requirement by the Company that the Participant
have his principal location of work changed to any location that is in excess of
25 miles from its location on the Effective Date, or (4) with respect to
Participants that are employees of the Company at the vice president level and
above, removal of duties customarily assigned to an employee with such
Participant’s title, or a substantial adverse alteration in the nature or status
of such Participant’s duties; provided, however, that a significant reduction in
job responsibility and/or authority shall not be deemed to have occurred simply
by virtue of a Change of Control, the fact that the Company becomes a subsidiary
of another entity or the Company’s status changing from publicly-traded to
privately-held, as a result of the Change in Control.     (k)   “Participant”
means the CEO, vice presidents, directors and managers of the Company, other
than those persons whose most recent performance evaluation is below standard.  
  (l)   “Plan” means this VNUS Severance Plan as set forth herein and as amended
from time to time.     (m)   “Qualifying Termination” means the termination of a
Participant’s employment by the Company other than for Cause or by a Participant
for Good Reason, which termination occurs during a Termination Period.     (n)  
“Separation Benefit” means the benefit payable in accordance with
Section 2(a)(1) of this Plan.     (o)   “Service” means a Participant’s service
with the Company.     (p)   “Termination Period” means, with respect to the
occurrence of a Change of Control, the period of time beginning with the
Effective Date and ending on the two-year anniversary of the Effective Date.    
2.   Payments Upon Termination of Employment.     (a)   If, during a Termination
Period, the employment of a Participant who was a Participant at the Effective
Date for such Termination Period is terminated by reason of a Qualifying
Termination, such Participant shall be entitled to receive:

  (i)   (A) if such termination occurs on or before the one year anniversary of
the Effective Date, a lump sum payment equal to the percent of his or her Base
Salary and Bonus shown in column A below, or (B) if such termination occurs on a
date following the one year anniversary of the Effective Date but prior to the
two year anniversary of the Effective Date, a lump sum payment equal to the
percent of his or her Base Salary and Bonus shown in column B below;

 



--------------------------------------------------------------------------------



 



  (ii)   continued coverage under any and all life, medical, dental, vision and
disability insurance in which such Participant was participating immediately
prior to the Effective Date. Such benefits will continue (A) if such termination
occurs on or before the one year anniversary of the Effective Date, for the
number of months shown in column A below following the Termination Date or
(B) if such termination occurs after the one year anniversary of the Effective
Date but prior to the two year anniversary of the Effective Date, for the number
of months shown in column B below following the Termination Date; provided,
however, that upon the Participant’s acceptance of comparable employment, such
continued coverage under plans and programs of the Company shall be secondary to
the benefits available, if any, from the benefit plans provided by the
Participant’s new employer; and     (iii)   full vesting and immediate
exercisability of any outstanding stock options or restricted stock units held
by the Participant.     (iv)   immediate lapsing of all repurchase rights
relative to shares held by the Participant.

              A   B     Qualifying Termination   Qualifying Termination    
Within first year of   Between 1 and 2 years     Change of Control   after
Change of Control
CEO & vice presidents
  100% of Base Salary & Bonus
12 months of benefits   67% of Base Salary & Bonus
8 months of benefits
Directors
  50% of Base Salary & Bonus
6 months of benefits   33% of Base Salary & Bonus
4 months of benefits
Managers
  33% of Base Salary & Bonus
4 months of benefits   25% of Base Salary & Bonus
3 months of benefits

  (b)   Lump sum payments of amounts due a Participant pursuant to this
Section 2 shall be payable within ten (10) working days following the
Participant’s Date of Termination. The benefits described in this Section 2
shall be payable in addition to, and not in lieu of, all other accrued, vested
or deferred compensation, rights, options or other benefits which may be owed to
a Participant following termination of employment, including but not limited to
accrued sick pay and vacation pay, amounts or benefits payable under any bonus
or other compensation plan, stock option plan, stock ownership plan, stock
purchase plan, life insurance plan, health plan, disability plan or similar or
successor plan; provided, however, that any Separation Benefit a Participant is
entitled to hereunder shall be reduced by the amount of any cash payments in the
nature of separation allowance, severance pay, or “notice” pay which the Company
is required to pay such Participant upon termination of employment pursuant to
any applicable law or other severance program or arrangement. For this purpose,
unemployment compensation benefits shall not reduce the Separation Benefit
hereunder.     3.   Confidentiality. The benefits provided in Section 2 are
expressly conditioned upon Participant’s agreement not to, directly or
indirectly, for a period of one (1) year after his or her Date of Termination,
disclose or utilize any trade secrets or confidential information of the
Company, and the provision of such benefits shall immediately cease in the event
of the Participant’s violation of the provisions of this Section 3.     4.  
Withholding Taxes. The Company may withhold from all payments due hereunder all
taxes which, by applicable federal, state, local or other law, it is required to
withhold therefrom.     5.   Reimbursement of Expenses and Settlement of
Disputes. If any contest or dispute shall arise under this Plan involving
termination of a Participant’s employment or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse such Participant, on a current basis, for all reasonable legal
fees and expenses, if any, reasonably incurred by such in connection with such
contest or dispute (to the extent the Participant prevails in such contest or
dispute), provided, that, if it is determined by a court or by arbitration that
such Participant did not enter into the contest or dispute in good faith, such
Participant shall be obligated to return to the Company such reimbursed fees and
expenses. All disputes hereunder shall be settled exclusively by arbitration in
the State of California in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitration award in
any court having jurisdiction. The Company shall bear all costs and expenses in
connection with the retention of the arbitration panel for any proceeding.

 



--------------------------------------------------------------------------------



 



  6.   Termination or Amendment of Plan.     (a)   Subject to paragraph
(b) below, this Plan shall be in effect as of May 3, 2001.     (b)   The Board
shall have the right at any time prior to a Change of Control, in its sole
discretion, to terminate or amend the Plan, which right includes, but is not
limited to, the right to add any person to the Plan as a Participant or to
remove any Person from the Plan as a Participant. In no event shall this Plan be
terminated or amended following a Change of Control in any manner which would
adversely affect the rights or potential rights of a Participant (or his or her
dependents) under this Plan with respect to such Change of Control.     7.  
Successors.     (a)   This Plan shall not be terminated by any merger,
consolidation, share exchange or similar event involving the Company whereby the
Company is or is not the surviving or resulting entity. In the event of any
merger, consolidation, share exchange or similar event, the provisions of this
Plan shall be binding upon the surviving or resulting corporation or the person
or entity to which the Company’s assets are transferred.     (b)   Concurrently
with any merger, consolidation, share exchange or sale, lease or transfer of all
or substantially all of its assets, the Company will cause any successor or
transferee unconditionally to assume all of the obligations of the Company
hereunder.     (c)   This Plan shall inure to the benefit of and be enforceable
by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If a
Participant shall die while any amounts are payable to such Participant
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such Participant’s surviving spouse
or, if none, to such Participant’s estate.     8.   No Mitigation, Offset. The
obligation of the Company to provide a Participant with the benefits specified
in Section 2 and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against such Participant or others. In no
event shall a Participant be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to such Participant under any
of the provisions of this Plan and such amounts shall not be reduced whether or
not such Participant obtains other employment, except as provided in
Section 2(a)(ii) of this Plan.     9.   Governing Law; Law Validity. The
interpretation, construction and performance of this Plan, unless preempted by
the Standard Participant Retirement Income Security Act of 1974, as amended
(“ERISA”), shall be governed by and construed and enforced in accordance with
the laws of the State of California without regard to the principle of conflicts
of laws. The invalidity or unenforceability of any provision of this Plan shall
not affect the validity or enforceability of any other provision of this Plan,
which other provisions shall remain in full force and effect.     10.  
Administration. The Plan shall be administered by the Administrator. Consistent
with the requirements of ERISA and the regulations of the Department of Labor,
the Administrator shall provide adequate written notice to any Participant
covered by the Plan whose claim for a Separation Benefit or other benefits
hereunder has been denied, setting forth specific reasons for such denial,
written in a manner calculated to be understood by such Participant and
affording such Participant a full and fair review of the decision denying the
claim.     11.   Miscellaneous.     (a)   The Company shall not be required to
fund or otherwise segregate assets to be used for the payment of any benefits
under the Plan. The Company shall make such payments only out of its general
corporate funds, and therefore its obligation to make such payments shall be
subject to any claims of its other creditors having priority as to its assets.

 



--------------------------------------------------------------------------------



 



  (b)   This Plan does not constitute a contract of employment or impose on the
Company any obligation to retain a Participant as an officer or employee (as the
case may be), to retain a Participant as a Participant (prior to a Change in
Control), not to change the status of a Participant’s employment, or not to
change the policies of the Company regarding termination of employment.     (c)
  No rights of any Participant (or beneficiary) to payments of any amounts under
the Plan shall be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of other than by will or by the laws of descent and
distribution.     (d)   Unless the Company specifically provides otherwise, any
benefits payable under this Plan shall not be taken into account for purposes of
determining benefits payable to a Participant under any other benefit plan or
program.     (e)   The Company’s obligations hereunder shall be subject to all
applicable laws, and the Separation Benefit and other benefits payable hereunder
may be adjusted to comply with any such laws.

     IN WITNESS WHEREOF, the foregoing VNUS Severance Plan has been duly adopted
by the Board of Directors of the Company as of the 7th of November 2005.

                  By:   /s/ Brian E. Farley       Brian E. Farley, Chief
Executive Officer             

                  By:   /s/ Timothy A. Marcotte       Timothy A. Marcotte,
Secretary             

 